Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION



Introduction


1.	This communication is in response to the Applicants' communication dated September 12, 2022. Claims 1, 3, 4, 6, 8, 9, 12-14, 16-18 and 20 were amended. Claims 2, 5, 7, 11 and 15 were canceled. Claims 21-24 were added.  was added. Claims 1, 3-4, 6, 8-10, 12-14 and 16-24 of the application are pending. This office action is made final.

Response to Applicant’s Arguments

2. 	Applicant's claim amendments and arguments filed on September 12, 2022 have been fully considered.  Amended claim rejections under 35 USC 103 (a) have been included in this office action in response to applicant’s amendments and arguments.

2.1 	As per the applicant’s argument that “Claim 17, as amended, recites "integrating feature data from horizontal well logs and vertical well logs to form a set of integrated feature data," "generating a data map by interpolating the set of integrated feature data, the data map being continuous over a region of interest such that each data point of the set of integrated feature data is associated with at least one data value," generating, by an interpretable machine learning model, a function based on the ML data map, wherein the function relates a set of predictive variables to one or more response variables," and "evaluating the function to identify a sweet spot in the region of interest". The above-quoted claim language is not taught or suggested by the Applied Art (whether considered individually or in any combination)”, the Examiner has used the Wiener et al. (U.S. Patent Application Publication 2019/0025461 A1) and Myers et al. (U.S. Patent Application Publication 2017/0315249 A1), references to teach these limitations.

Wiener et al. teaches the following:
 Page 1, Para 0012, L2-4: representing a petrophysical model generated from data obtained via a well log within an oil and gas producing region; 
Page 2, Para 0021, L2-4: subsurface reservoir characterization that integrates petrophysical and facies analysis from wireline well logs, 3D seismic analysis of 3D seismic data; 
Page 3, Para 0033, L1-7: one or more vertical wells (e.g., 114A and 114B) may be drilled at various locations in and around the horizontal well pad. For each of these vertical wells 114, and the horizontal well 112, a derrick 116 may be located at a surface of the well 114 and used to lower various equipment downhole during formation, logging, and/or completion of the wellbores; 
Page 4, Para 0036, L6-13: vertical wells 114 formed at different positions on a well pad to provide near-field vertical well log data at a number of different locations within the targeted reservoir. The more vertical well logs that are taken, the more detailed rock property information may be obtained through petrophysical analysis for combining with 3D seismic data to generate the enhanced 3D subsurface reservoir model. Additional horizontal well logs may be taken in the area as well; 
Page 5, Para 0047, L1-3: The method 310 may include receiving well log data 12 taken from vertical and horizontal wells formed at a well site. The log data 12 may be received at the control system.

The Examiner interprets this as teaching integrating feature data from horizontal well logs and vertical well logs to form a set of integrated feature data.

Myers et al. teaches the following:
Page 7, Para 0075, L13-15: creating a map of the subsurface with one or more natural fractures, tensile failure and/or metrics; 
Page 7, Para 0076, L11-15: The representation may be a map of selected intervals of interest, which is created by plotting calculated metrics for each well and interpolating between wells and/or plotting of the explicitly modeled natural fractures; Para 0077, L4-11: displaying a map or chart associated with the natural fractures. The representation may explicitly model natural fractures and/or provide a graph or chart of one or more fracture characteristics, for example. The representation may also create maps of predicted natural fracture characteristics (e.g. length, height, intensity, aperture etc.). The representation may be a two-dimensional image, a three-dimensional image, table, graph, and/or chart; 
Page 11, Para 0107, L6-8: using an enhanced interpolation and enrichment method to compute information (e.g., stress) used to evaluate where the rock may be fractured; 
Page 15, Para 0133, L13-18: The fracture potential can be displayed as a continuously varying depth curve to determine locations of natural fractures in the subsurface. Typically, continuous curves for the key input variables, Young's modulus an Poisson's Ratio, are displayed adjacent to the derived fracture potential curve; Para 0140, L6-8: Values for fracture potential or derivative metric are plotted for each 1D well location and interpolated between wells to create a continuous contour map; 
Page 1, Para 0004, L8-11: different models may be utilized to provide different understandings or insights to the subsurface region that are utilized for the production of hydrocarbons; 
Page 4, Para 0041, L2-3: determining the location of hydrocarbons in subsurface regions; 
Page 8, Para 0084, L8-12: the values of the selected results may be contoured over a map for each well in an area of interest, which may be displayed; 

The Examiner interprets this as teaching generating a data map by interpolating the set of integrated feature data, the data map being continuous over a region of interest such that each data point of the set of integrated feature data is associated with at least one data value.

Myers et al. teaches the following:
Page 1, Para 0004, L8-11: different models may be utilized to provide different understandings or insights to the subsurface region that are utilized for the production of hydrocarbons; 
Page 8, Para 0084, L14-22: the one or more numerical results and/or the analytical results are used in hydrocarbon management for the subsurface. For example, the one or more of the numerical results and/or the analytical results, which may include a map or other representation, may be used with other factors to make decisions about managing the hydrocarbons. In particular, the decisions may involve acreage capture, drilling well location optimization (e.g., sweet spot identification) and/or completion planning, such as targets for selective perforation, hydraulic fracturing or landing zone decisions for horizontal wells; 
Page 7, Para 0076, L11-15: The representation may be a map of selected intervals of interest, which is created by plotting calculated metrics for each well and interpolating between wells and/or plotting of the explicitly modeled natural fractures; Para 0077, L4-11: displaying a map or chart associated with the natural fractures. The representation may explicitly model natural fractures and/or provide a graph or chart of one or more fracture characteristics, for example. The representation may also create maps of predicted natural fracture characteristics (e.g. length, height, intensity, aperture etc.; 
Abstract, L9-11: the method and system model fractures due to stacking using mechanical rock property information from well logs; 
Page 5, Para 0075, L13-18: creating a map of the subsurface with one or more natural fractures, tensile failure and/or metrics; and performing hydrocarbon management or hydrocarbon operations for the subsurface based on one or more of fracture characteristics, tensile failures, and/or metrics; 
Page 5, Para 0055, L6-12: A reservoir simulation may involve performing by execution of a reservoir-simulator computer program on a processor, which computes composition, pressure, and/or movement of fluid as function of time and space for a specified scenario of injection and production wells by solving a set of reservoir fluid flow equations; 
Page 11, Para 0107, L4-8: solving one or more conservation of linear momentum equations associated with the zone, which may involve using an enhanced interpolation and enrichment method to compute information (e.g., stress) used to evaluate where the rock may be fractured based on the fracture initiation and propagation criteria; 
Page 6, Para 0074, L3-4: predict and model natural fractures using mechanical rock property information from well logs.

The Examiner interprets this as teaching generating, by an interpretable machine learning model, a function based on the ML data map, wherein the function relates a set of predictive variables to one or more response variables.

Myers et al. teaches the following:
 (CL4, L23-29: generating code for the model; scheduling execution of the code on the real-time system; 
Page 1, Para 0004, L8-11: different models may be utilized to provide different understandings or insights to the subsurface region that are utilized for the production of hydrocarbons; 
Page 8, Para 0084, L14-22: the one or more numerical results and/or the analytical results are used in hydrocarbon management for the subsurface. For example, the one or more of the numerical results and/or the analytical results, which may include a map or other representation, may be used with other factors to make decisions about managing the hydrocarbons. In particular, the decisions may involve acreage capture, drilling well location optimization (e.g., sweet spot identification) and/or completion planning, such as targets for selective perforation, hydraulic fracturing or landing zone decisions for horizontal wells; 
Page 4, Para 0041, L2-3: determining the location of hydrocarbons in subsurface regions; L4-8: obtain measurements through acquisition of measured data associated with the subsurface formation and the associated modeling of the data to identify potential locations of hydrocarbon accumulations; 
Para 0090, L13-19: the tensile failures and/or metrics, which may be used with other factors, may be used to make decisions about managing the hydrocarbons, such as acreage capture, drilling well location optimization (e.g., sweet spot identification) and/or completion planning, such as targets for selective perforation, hydraulic fracturing or landing zone decisions for horizontal wells; 
Page 10, Para0096, L12-18: the modeled natural fractures, which may be used with other factors, may be used to make decisions about managing the hydrocarbons, such as acreage capture, drilling well location optimization (e.g., sweet spot identification) and/or completion planning, such as targets for selective perforation, hydraulic fracturing or landing zone decisions for horizontal wells; 
Page 11, Para 0107, L30-32: identifying the zone for fracture characterization based on locations associated with subsurface locations having measured data; 
Page 1, Para 0004, L8-11: different models may be utilized to provide different understandings or insights to the subsurface region that are utilized for the production of hydrocarbons; 
Page 4, Para 0041, L2-3: determining he location of hydrocarbons in subsurface regions.

The Examiner interprets this as teaching evaluating the function to identify a sweet spot in the region of interest.

2.2 	As per the applicant’s argument that “Gurpinar does not integrate feature data from horizontal well logs and vertical well logs to form a set of integrated feature data”, the Examiner has used the Wiener et al. (U.S. Patent Application Publication 2019/0025461 A1) reference to teach this limitation.

Wiener et al. teaches the following:
 Page 1, Para 0012, L2-4: representing a petrophysical model generated from data obtained via a well log within an oil and gas producing region; 
Page 2, Para 0021, L2-4: subsurface reservoir characterization that integrates petrophysical and facies analysis from wireline well logs, 3D seismic analysis of 3D seismic data; 
Page 3, Para 0033, L1-7: one or more vertical wells (e.g., 114A and 114B) may be drilled at various locations in and around the horizontal well pad. For each of these vertical wells 114, and the horizontal well 112, a derrick 116 may be located at a surface of the well 114 and used to lower various equipment downhole during formation, logging, and/or completion of the wellbores; 
Page 4, Para 0036, L6-13: vertical wells 114 formed at different positions on a well pad to provide near-field vertical well log data at a number of different locations within the targeted reservoir. The more vertical well logs that are taken, the more detailed rock property information may be obtained through petrophysical analysis for combining with 3D seismic data to generate the enhanced 3D subsurface reservoir model. Additional horizontal well logs may be taken in the area as well; 
Page 5, Para 0047, L1-3: The method 310 may include receiving well log data 12 taken from vertical and horizontal wells formed at a well site. The log data 12 may be received at the control system.

The Examiner interprets this as teaching integrating feature data from horizontal well logs and vertical well logs to form a set of integrated feature data.

2.3 	As per the applicant’s argument that “Zhu does not teach interpolating feature data over a region of interest to generate a data map; Zhu does not teach generating a data map that is continuous over a region of interest by interpolating a set of integrated feature data; Gurpinar does not teach forming a set of integrated feature data, which would be used by the Zhu reference to generate the data map; Zhu does not disclose "the data map being continuous over a region of interest" and "each data point of the set of integrated feature data is associated with at least one data value”, the Examiner has used the Myers et al. (U.S. Patent Application Publication 2017/0315249 A1) reference to teach this limitation.

Myers et al. teaches the following:
Page 7, Para 0075, L13-15: creating a map of the subsurface with one or more natural fractures, tensile failure and/or metrics; 
Page 7, Para 0076, L11-15: The representation may be a map of selected intervals of interest, which is created by plotting calculated metrics for each well and interpolating between wells and/or plotting of the explicitly modeled natural fractures; Para 0077, L4-11: displaying a map or chart associated with the natural fractures. The representation may explicitly model natural fractures and/or provide a graph or chart of one or more fracture characteristics, for example. The representation may also create maps of predicted natural fracture characteristics (e.g. length, height, intensity, aperture etc.). The representation may be a two-dimensional image, a three-dimensional image, table, graph, and/or chart; 
Page 11, Para 0107, L6-8: using an enhanced interpolation and enrichment method to compute information (e.g., stress) used to evaluate where the rock may be fractured; 
Page 15, Para 0133, L13-18: The fracture potential can be displayed as a continuously varying depth curve to determine locations of natural fractures in the subsurface. Typically, continuous curves for the key input variables, Young's modulus an Poisson's Ratio, are displayed adjacent to the derived fracture potential curve; Para 0140, L6-8: Values for fracture potential or derivative metric are plotted for each 1D well location and interpolated between wells to create a continuous contour map; 
Page 1, Para 0004, L8-11: different models may be utilized to provide different understandings or insights to the subsurface region that are utilized for the production of hydrocarbons; 
Page 4, Para 0041, L2-3: determining the location of hydrocarbons in subsurface regions; 
Page 8, Para 0084, L8-12: the values of the selected results may be contoured over a map for each well in an area of interest, which may be displayed; 

The Examiner interprets this as teaching generating a data map by interpolating the set of integrated feature data, the data map being continuous over a region of interest such that each data point of the set of integrated feature data is associated with at least one data value.

2.4 	As per the applicant’s argument that “Grayson does not disclose the use of a machine learning data map having integrated operational data and interpolated data from a set of integrated feature data to generate a function that relates a set of predictive variables to one or more response variables”, the Examiner has used the Grayson et al. (WIPO Patent WO 2017058267 A1) and Myers et al. (U.S. Patent Application Publication 2017/0315249 A1) references to teach these limitations.

Grayson et al. teaches the following:
Page 5, Para 2, L2-4: one or more machine learning algorithms may use the design and simulation data as well as the actual measurements and model predictions within the repository; Para 3, L4-6: the machine learning algorithm may receive both actual measurements, modeled and design parameters, and simulation results and measured post treatment performance from the repository.

The Examiner interprets this as teaching the use of a machine learning data map 

Myers et al. teaches the following:
Page 5, Para 0075, L13-18: creating a map of the subsurface with one or more natural fractures, tensile failure and/or metrics; and performing hydrocarbon management or hydrocarbon operations for the subsurface based on one or more of fracture characteristics, tensile failures, and/or metrics;
Page 7, Para 0076, L11-15: The representation may be a map of selected intervals of interest, which is created by plotting calculated metrics for each well and interpolating between wells and/or plotting of the explicitly modeled natural fractures; Para 0077, L4-11: displaying a map or chart associated with the natural fractures. The representation may explicitly model natural fractures and/or provide a graph or chart of one or more fracture characteristics, for example. The representation may also create maps of predicted natural fracture characteristics (e.g. length, height, intensity, aperture etc.). The representation may be a two-dimensional image, a three-dimensional image, table, graph, and/or chart); 
Page 11, Para 0107, L6-8: using an enhanced interpolation and enrichment method to compute information (e.g., stress) used to evaluate where the rock may be fractured

The Examiner interprets this as teaching data map having integrated operational data and interpolated data from a set of integrated feature data.

Myers et al. teaches the following:
Page 1, Para 0004, L8-11: different models may be utilized to provide different understandings or insights to the subsurface region that are utilized for the production of hydrocarbons; 
Page 5, Para 0055, L6-12: A reservoir simulation may involve performing by execution of a reservoir-simulator computer program on a processor, which computes composition, pressure, and/or movement of fluid as function of time and space for a specified scenario of injection and production wells by solving a set of reservoir fluid flow equations; 
Page 11, Para 0107, L4-8: solving one or more conservation of linear momentum equations associated with the zone, which may involve using an enhanced interpolation and enrichment method to compute information (e.g., stress) used to evaluate where the rock may be fractured based on the fracture initiation and propagation criteria; 
Page 6, Para 0074, L3-4: predict and model natural fractures using mechanical rock property information from well logs.

The Examiner interprets this as teaching to generate a function that relates a set of predictive variables to one or more response variables.

Claim Rejections - 35 USC § 103 - AIA 

3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 (a) A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


5.	Claims 1, 3-4, 6, 8-10, 12-14 and 16-24 are rejected under 35 U.S.C. 103 as being unpatentable over Myers et al. (U.S. Patent Application Publication 2017/0315249 A1), in view of Grayson et al. (WIPO Patent WO 2017058267 A1), and further in view of Wiener et al. (U.S. Patent Application Publication 2019/0025461 A1)

5.1	Myers et al. teaches Method and system for stacking fracture predictions. Specifically, as per claim 1, Myers et al. teaches a computer system (Abstract, L1-2: Methods and systems for modeling and predicting fractures within the subsurface region; Page 5, Para 0055, L6-12: A reservoir simulation may involve performing by execution of a reservoir-simulator computer program on a processor, which computes composition, pressure, and/or movement of fluid as function of time and space for a specified scenario of injection and production wells by solving a set of reservoir fluid flow equations) to perform sweet spotting (Page 4, Para 0041, L2-3: determining the location of hydrocarbons in subsurface regions; L4-8: obtain measurements through acquisition of measured data associated with the subsurface formation and the associated modeling of the data to identify potential locations of hydrocarbon accumulations; Page 8, Para 0084, L14-22: the one or more numerical results and/or the analytical results are used in hydrocarbon management for the subsurface. For example, the one or more of the numerical results and/or the analytical results, which may include a map or other representation, may be used with other factors to make decisions about managing the hydrocarbons. In particular, the decisions may involve acreage capture, drilling well location optimization (e.g., sweet spot identification) and/or completion planning, such as targets for selective perforation, hydraulic fracturing or landing zone decisions for horizontal wells; Para 0090, L13-19: the tensile failures and/or metrics, which may be used with other factors, may be used to make decisions about managing the hydrocarbons, such as acreage capture, drilling well location optimization (e.g., sweet spot identification) and/or completion planning, such as targets for selective perforation, hydraulic fracturing or landing zone decisions for horizontal wells; Page 10, Para0096, L12-18: the modeled natural fractures, which may be used with other factors, may be used to make decisions about managing the hydrocarbons, such as acreage capture, drilling well location optimization (e.g., sweet spot identification) and/or completion planning, such as targets for selective perforation, hydraulic fracturing or landing zone decisions for horizontal wells) , the computer system comprising:
a processor set; and
a computer readable storage medium; wherein:
the processor set is structured, located, connected, and/or programmed to run program instructions stored on the computer readable storage medium (Abstract, L1-2: Methods and systems for modeling and predicting fractures within the subsurface region; Page 5, Para 0055, L6-12: A reservoir simulation may involve performing by execution of a reservoir-simulator computer program on a processor, which computes composition, pressure, and/or movement of fluid as function of time and space for a specified scenario of injection and production wells by solving a set of reservoir fluid flow equations); and
the program instructions which, when executed by the processor set, cause the processor set to perform a method comprising:
generating a data map (Page 7, Para 0075, L13-15: creating a map of the subsurface with one or more natural fractures, tensile failure and/or metrics; Page 7, Para 0076, L11-15: The representation may be a map of selected intervals of interest, which is created by plotting calculated metrics for each well and interpolating between wells and/or plotting of the explicitly modeled natural fractures; Para 0077, L4-11: displaying a map or chart associated with the natural fractures. The representation may explicitly model natural fractures and/or provide a graph or chart of one or more fracture characteristics, for example. The representation may also create maps of predicted natural fracture characteristics (e.g. length, height, intensity, aperture etc.). The representation may be a two-dimensional image, a three-dimensional image, table, graph, and/or chart) by interpolating the set of integrated feature data  (Page 7, Para 0076, L11-15: The representation may be a map of selected intervals of interest, which is created by plotting calculated metrics for each well and interpolating between wells and/or plotting of the explicitly modeled natural fractures; Page 11, Para 0107, L6-8: using an enhanced interpolation and enrichment method to compute information (e.g., stress) used to evaluate where the rock may be fractured), the data map being continuous over a region of interest (Page 15, Para 0133, L13-18: The fracture potential can be displayed as a continuously varying depth curve to determine locations of natural fractures in the subsurface. Typically continuous curves for the key input variables, Young's modulus an Poisson's Ratio, are displayed adjacent to the derived fracture potential curve; Para 0140, L6-8: Values for fracture potential or derivative metric are plotted for each 1D well location and interpolated between wells to create a continuous contour map; Page 1, Para 0004, L8-11: different models may be utilized to provide different understandings or insights to the subsurface region that are utilized for the production of hydrocarbons; Page 4, Para 0041, L2-3: determining the location of hydrocarbons in subsurface regions) such that each data point of the set of integrated feature data is associated with at least one data value (Page 8, Para 0084, L8-12: the values of the selected results may be contoured over a map for each well in an area of interest, which may be displayed; Page 15, Para 0140, L6-8: Values for fracture potential or derivative metric are plotted for each 1D well location and interpolated between wells to create a continuous contour map);
integrating operational data into the data map (Page 7, Para 0075, L13-18: creating a map of the subsurface with one or more natural fractures, tensile failure and/or metrics; and performing hydrocarbon management or hydrocarbon operations for the subsurface based on one or more of fracture characteristics, tensile failures, and/or metrics);
generating, by an interpretable model, a function based on the ML data map (Page 1, Para 0004, L8-11: different models may be utilized to provide different understandings or insights to the subsurface region that are utilized for the production of hydrocarbons; Page 8, Para 0084, L14-22: the one or more numerical results and/or the analytical results are used in hydrocarbon management for the subsurface. For example, the one or more of the numerical results and/or the analytical results, which may include a map or other representation, may be used with other factors to make decisions about managing the hydrocarbons. In particular, the decisions may involve acreage capture, drilling well location optimization (e.g., sweet spot identification) and/or completion planning, such as targets for selective perforation, hydraulic fracturing or landing zone decisions for horizontal wells), wherein the data map includes geophysical data and operational data over a region of interest (Page 7, Para 0075, L13-15: creating a map of the subsurface with one or more natural fractures, tensile failure and/or metrics; Page 7, Para 0076, L11-15: The representation may be a map of selected intervals of interest, which is created by plotting calculated metrics for each well and interpolating between wells and/or plotting of the explicitly modeled natural fractures; Para 0077, L4-11: displaying a map or chart associated with the natural fractures. The representation may explicitly model natural fractures and/or provide a graph or chart of one or more fracture characteristics, for example. The representation may also create maps of predicted natural fracture characteristics (e.g. length, height, intensity, aperture etc.; Abstract, L9-11: the method and system model fractures due to stacking using mechanical rock property information from well logs; Page 5, Para 0075, L13-18: creating a map of the subsurface with one or more natural fractures, tensile failure and/or metrics; and performing hydrocarbon management or hydrocarbon operations for the subsurface based on one or more of fracture characteristics, tensile failures, and/or metrics), and wherein the function relates a set of predictive variables to one or more response variables (Page 5, Para 0055, L6-12: A reservoir simulation may involve performing by execution of a reservoir-simulator computer program on a processor, which computes composition, pressure, and/or movement of fluid as function of time and space for a specified scenario of injection and production wells by solving a set of reservoir fluid flow equations; Page 11, Para 0107, L4-8: solving one or more conservation of linear momentum equations associated with the zone, which may involve using an enhanced interpolation and enrichment method to compute information (e.g., stress) used to evaluate where the rock may be fractured based on the fracture initiation and propagation criteria; Page 6, Para 0074, L3-4: predict and model natural fractures using mechanical rock property information from well logs); and
evaluating the function (Page 1, Para 0004, L8-11: different models may be utilized to provide different understandings or insights to the subsurface region that are utilized for the production of hydrocarbons; Page 8, Para 0084, L14-22: the one or more numerical results and/or the analytical results are used in hydrocarbon management for the subsurface. For example, the one or more of the numerical results and/or the analytical results, which may include a map or other representation, may be used with other factors to make decisions about managing the hydrocarbons. In particular, the decisions may involve acreage capture, drilling well location optimization (e.g., sweet spot identification) and/or completion planning, such as targets for selective perforation, hydraulic fracturing or landing zone decisions for horizontal wells) to identify one or more sweet spots (Page 4, Para 0041, L2-3: determining the location of hydrocarbons in subsurface regions; L4-8: obtain measurements through acquisition of measured data associated with the subsurface formation and the associated modeling of the data to identify potential locations of hydrocarbon accumulations; Page 8, Para 0084, L14-22: the one or more numerical results and/or the analytical results are used in hydrocarbon management for the subsurface. For example, the one or more of the numerical results and/or the analytical results, which may include a map or other representation, may be used with other factors to make decisions about managing the hydrocarbons. In particular, the decisions may involve acreage capture, drilling well location optimization (e.g., sweet spot identification) and/or completion planning, such as targets for selective perforation, hydraulic fracturing or landing zone decisions for horizontal wells; Para 0090, L13-19: the tensile failures and/or metrics, which may be used with other factors, may be used to make decisions about managing the hydrocarbons, such as acreage capture, drilling well location optimization (e.g., sweet spot identification) and/or completion planning, such as targets for selective perforation, hydraulic fracturing or landing zone decisions for horizontal wells; Page 10, Para0096, L12-18: the modeled natural fractures, which may be used with other factors, may be used to make decisions about managing the hydrocarbons, such as acreage capture, drilling well location optimization (e.g., sweet spot identification) and/or completion planning, such as targets for selective perforation, hydraulic fracturing or landing zone decisions for horizontal wells) at unique points in the region of interest (Page 11, Para 0107, L30-32: identifying the zone for fracture characterization based on locations associated with subsurface locations having measured data; Page 1, Para 0004, L8-11: different models may be utilized to provide different understandings or insights to the subsurface region that are utilized for the production of hydrocarbons; Page 4, Para 0041, L2-3: determining the location of hydrocarbons in subsurface regions).

Myers et al. does not expressly teach a computer system including a machine learning platform; to generate a machine-learning (ML) data map; and an interpretable machine learning model. Grayson et al. teaches a computer system including a machine learning platform (Page 5, Para 2, L1-6: the central data repository can be further leveraged to at least partially automate the design process. Specifically, one or more machine learning algorithms may use the design and simulation data as well as the actual measurements and model predictions within the repository to provide a starting point for design operations, thereby providing a simpler and faster way to complete a design process directly from mathematical models; Para 3, L4-6: the machine learning algorithm may receive both actual measurements, modeled and design parameters, and simulation results and measured post treatment performance from the repository; L8 to Page 6, Para 1, L8: The machine learning algorithm may, for instance, compare the actual measurements to the modeled parameters to generate new, more accurate models. These models may be used as a basis from which a user may work when inputting the parameters 700, or a model may be selected by the design tool 702 for the user based on the parameters 700. Similarly, the machine learning algorithm may compare actual measurements of the simulation and completion results within the repository 710 to improve the reservoir simulation and reduce the uncertainty of the variables used within the reservoir simulation. Based on the above, in certain embodiments, the design tool 702 may suggest certain design parameters with relatively lower uncertainties as a starting point of the iterative process. This may reduce the number of iterations needed to find an optimum solution, which saves time and computing resources. Additionally, the parameters suggested by the design tool may improve over time due to the suggested parameters being stored in the database with the other data, such that the machine learning algorithm may further improve the accuracy of the models over time. In certain cases, the improved modeling by the machine learning algorithm may result in initial suggested parameters that provide optimum or near-optimum solutions such that the iterative process can be avoided entirely); to generate a machine-learning (ML) data map (Page 5, Para 2, L2-4: one or more machine learning algorithms may use the design and simulation data as well as the actual measurements and model predictions within the repository; Para 3, L4-6: the machine learning algorithm may receive both actual measurements, modeled and design parameters, and simulation results and measured post treatment performance from the repository); and an interpretable machine learning model (Page 5, Para 2, L1-6: the central data repository can be further leveraged to at least partially automate the design process. Specifically, one or more machine learning algorithms may use the design and simulation data as well as the actual measurements and model predictions within the repository to provide a starting point for design operations, thereby providing a simpler and faster way to complete a design process directly from mathematical models; Para 3, L4-6: the machine learning algorithm may receive both actual measurements, modeled and design parameters, and simulation results and measured post treatment performance from the repository; L8 to Page 6, Para 1, L8: The machine learning algorithm may, for instance, compare the actual measurements to the modeled parameters to generate new, more accurate models. These models may be used as a basis from which a user may work when inputting the parameters 700, or a model may be selected by the design tool 702 for the user based on the parameters 700. Similarly, the machine learning algorithm may compare actual measurements of the simulation and completion results within the repository 710 to improve the reservoir simulation and reduce the uncertainty of the variables used within the reservoir simulation. Based on the above, in certain embodiments, the design tool 702 may suggest certain design parameters with relatively lower uncertainties as a starting point of the iterative process. This may reduce the number of iterations needed to find an optimum solution, which saves time and computing resources. Additionally, the parameters suggested by the design tool may improve over time due to the suggested parameters being stored in the database with the other data, such that the machine learning algorithm may further improve the accuracy of the models over time. In certain cases, the improved modeling by the machine learning algorithm may result in initial suggested parameters that provide optimum or near-optimum solutions such that the iterative process can be avoided entirely). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Myers et al. with the teachings of Grayson et al. that included a computer system including a machine learning platform, to generate a machine-learning (ML) data map; and an interpretable machine learning model, because that would allow to improve the reservoir simulation and reduce the uncertainty of the variables used within the reservoir simulation (Page 5, Para 3, L13-15); and the parameters suggested by the design tool might improve over time due to the suggested parameters being stored in the database with the other data, such that the machine learning algorithm might further improve the accuracy of the models over time (Page 6, Para 1, L2-5). 
Myers et al. teaches integrating feature data from well logs to form a set of integrated feature data (Abstract, L9-11: the method and system model fractures due to stacking using mechanical rock property information from well logs; Page 5, Para 0075, L13-18: creating a map of the subsurface with one or more natural fractures, tensile failure and/or metrics; and performing hydrocarbon management or hydrocarbon operations for the subsurface based on one or more of fracture characteristics, tensile failures, and/or metrics). Myers et al. and Grayson et al. do not expressly teach integrating feature data from horizontal well logs and vertical well logs to form a set of integrated feature data. Wiener et al. teaches integrating feature data from horizontal well logs and vertical well logs to form a set of integrated feature data (Page 1, Para 0012, L2-4: representing a petrophysical model generated from data obtained via a well log within an oil and gas producing region; Page 2, Para 0021, L2-4: subsurface reservoir characterization that integrates petrophysical and facies analysis from wireline well logs, 3D seismic analysis of 3D seismic data; Page 3, Para 0033, L1-7: one or more vertical wells (e.g., 114A and 114B) may be drilled at various locations in and around the horizontal well pad. For each of these vertical wells 114, and the horizontal well 112, a derrick 116 may be located at a surface of the well 114 and used to lower various equipment downhole during formation, logging, and/or completion of the wellbores; Page 4, Para 0036, L6-13: vertical wells 114 formed at different positions on a well pad to provide near-field vertical well log data at a number of different locations within the targeted reservoir. The more vertical well logs that are taken, the more detailed rock property information may be obtained through petrophysical analysis for combining with 3D seismic data to generate the enhanced 3D subsurface reservoir model. Additional horizontal well logs may be taken in the area as well; Page 5, Para 0047, L1-3: The method 310 may include receiving well log data 12 taken from vertical and horizontal wells formed at a well site. The log data 12 may be received at the control system). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Myers et al. and Grayson et al. with the teachings of Wiener et al. that included integrating feature data from horizontal well logs and vertical well logs to form a set of integrated feature data, because that would allow the reservoir model to be used to identify horizontal drilling targets, determine the amount of hydrocarbons in place, understand horizontal well recovery factors, optimize stimulation designs, allow for production prediction, optimize horizontal well spacing, compare the stock-tank original oil in place (STOOIP) calculations (at a given recovery factor) with actual fracturing results, and help to manage realistic expectations for hydrocarbon production (Page 2, Para 0021, L7-15); detailed subsurface characterization for developing unconventional oil and gas assets would be useful for understanding where and how to drill horizontal wells, pinpointing subsurface drilling targets, identifying reservoir sweet spots, determining stock-tank original oil in place (STOOIP) numbers, calculating recovery factors, optimizing well spacing in a drilling spacing unit (DSU), and engineered completion designs (Page 2, Para 0022, L1-7).  

Per claim 3: Wiener et al. teaches the geophysical data includes at least one of gamma ray measurements, neutron porosity measurements, or density measurements within the region of interest (Page 4, Para 0033, L3-11: The logging tool 118 may be equipped with one or more sensors 122 that are used to detect various properties of the wellbore and surrounding areas. These sensors 122 may include, but are not limited to, gamma ray sensors, resistivity sensors, acoustic sensors, nuclear sensors (neutron porosity, bulk density), etc. The sensors 122 may be generally used to detect properties of the formations through which the wellbores 112/114 are drilled).

Per claim 4: Grayson et al. teaches the operational data describes production data and engineering data within the region of interest (Page 2, Para 3, L1-2: actual production data resulting from the completed well design and build can be used to self-validate the simulation models generated ; L5-6: The well-design can be further optimized based on predictive tools and production data; Para 4, L6-9: an engineer looks to measures in the field. For example, one such measurement may be that if more fluid is pumped at a certain level, more hydrocarbons will be produced from the subterranean formation.).

Per claim 6: Grayson et al. teaches the response variable represents production parameters (Page 2, Para 3, L1-2: actual production data resulting from the completed well design and build can be used to self-validate the simulation models generated; L5-6: The well-design can be further optimized based on predictive tools and production data).

Per claim 8: Myers et al. teaches causing the processor (Abstract, L1-2: Methods and systems for modeling and predicting fractures within the subsurface region; Page 5, Para 0055, L6-12: A reservoir simulation may involve performing by execution of a reservoir-simulator computer program on a processor, which computes composition, pressure, and/or movement of fluid as function of time and space for a specified scenario of injection and production wells by solving a set of reservoir fluid flow equations) to perform the method comprising generating a GUI for displaying and modifying the function (Page 7, Para 0077, L4-11: displaying a map or chart associated with the natural fractures. The representation may explicitly model natural fractures and/or provide a graph or chart of one or more fracture characteristics, for example. The representation may also create maps of predicted natural fracture characteristics (e.g. length, height, intensity, aperture etc.). The representation may be a two-dimensional image, a three-dimensional image, table, graph, and/or chart; Page 8, Para 0090, L8-10: the values of the selected metrics for each well in a map area of interest may be displayed as a contoured map).

5.2	As per Claims 9 and 17, these are rejected based on the same reasoning as Claim 1, supra.  Claims 9 and 17 are computer program product comprising a computer readable medium and method claims reciting the same limitations as Claim 1, as taught throughout by Myers et al., Grayson et al. and Wiener et al.   

Per claim 10: Wiener et al. teaches the set of disparate data sources include horizontal well logs and vertical well logs (Page 1, Para 0012, L2-4: representing a petrophysical model generated from data obtained via a well log within an oil and gas producing region; Page 2, Para 0021, L2-4: subsurface reservoir characterization that integrates petrophysical and facies analysis from wireline well logs, 3D seismic analysis of 3D seismic data; Page 3, Para 0033, L1-7: one or more vertical wells (e.g., 114A and 114B) may be drilled at various locations in and around the horizontal well pad. For each of these vertical wells 114, and the horizontal well 112, a derrick 116 may be located at a surface of the well 114 and used to lower various equipment downhole during formation, logging, and/or completion of the wellbores; Page 4, Para 0036, L6-13: vertical wells 114 formed at different positions on a well pad to provide near-field vertical well log data at a number of different locations within the targeted reservoir. The more vertical well logs that are taken, the more detailed rock property information may be obtained through petrophysical analysis for combining with 3D seismic data to generate the enhanced 3D subsurface reservoir model. Additional horizontal well logs may be taken in the area as well; Page 5, Para 0047, L1-3: The method 310 may include receiving well log data 12 taken from vertical and horizontal wells formed at a well site. The log data 12 may be received at the control system).

5.3	As per Claims 12-14, these are rejected based on the same reasoning as Claims 4, 3 and 6, supra.  Claims 12-14 are computer program product comprising a computer readable medium claims reciting the same limitations as Claims 4, 3 and 6, as taught throughout by Myers et al., Grayson et al. and Wiener et al.   

5.4	As per Claims 18, 21 and 22, these are rejected based on the same reasoning as Claims 6, 4 and 3, supra.  Claims 18, 21 and 22 are method claims reciting the same limitations as Claims 6, 4 and 3, as taught throughout by Myers et al., Grayson et al. and Wiener et al.   

Per claim 19: Myers et al. teaches providing a GUI for displaying and modifying the function (Page 7, Para 0077, L4-11: displaying a map or chart associated with the natural fractures. The representation may explicitly model natural fractures and/or provide a graph or chart of one or more fracture characteristics, for example. The representation may also create maps of predicted natural fracture characteristics (e.g. length, height, intensity, aperture etc.). The representation may be a two-dimensional image, a three-dimensional image, table, graph, and/or chart; Page 8, Para 0090, L8-10: the values of the selected metrics for each well in a map area of interest may be displayed as a contoured map).

Per claim 20: Myers et al. teaches the feature data describes geophysical attributes within the region of interest (Page 7, Para 0075, L13-15: creating a map of the subsurface with one or more natural fractures, tensile failure and/or metrics; Page 7, Para 0076, L11-15: The representation may be a map of selected intervals of interest, which is created by plotting calculated metrics for each well and interpolating between wells and/or plotting of the explicitly modeled natural fractures; Para 0077, L4-11: displaying a map or chart associated with the natural fractures. The representation may explicitly model natural fractures and/or provide a graph or chart of one or more fracture characteristics, for example. The representation may also create maps of predicted natural fracture characteristics (e.g. length, height, intensity, aperture etc.; Abstract, L9-11: the method and system model fractures due to stacking using mechanical rock property information from well logs; Page 5, Para 0075, L13-18: creating a map of the subsurface with one or more natural fractures, tensile failure and/or metrics; and performing hydrocarbon management or hydrocarbon operations for the subsurface based on one or more of fracture characteristics, tensile failures, and/or metrics).

Per claim 23: Myers et al. teaches the feature data describes geophysical attributes within the region of interest (Page 7, Para 0075, L13-15: creating a map of the subsurface with one or more natural fractures, tensile failure and/or metrics; Page 7, Para 0076, L11-15: The representation may be a map of selected intervals of interest, which is created by plotting calculated metrics for each well and interpolating between wells and/or plotting of the explicitly modeled natural fractures; Para 0077, L4-11: displaying a map or chart associated with the natural fractures. The representation may explicitly model natural fractures and/or provide a graph or chart of one or more fracture characteristics, for example. The representation may also create maps of predicted natural fracture characteristics (e.g. length, height, intensity, aperture etc.; Abstract, L9-11: the method and system model fractures due to stacking using mechanical rock property information from well logs; Page 5, Para 0075, L13-18: creating a map of the subsurface with one or more natural fractures, tensile failure and/or metrics; and performing hydrocarbon management or hydrocarbon operations for the subsurface based on one or more of fracture characteristics, tensile failures, and/or metrics).

Per claim 24: Myers et al. teaches the feature data describes geophysical attributes within the region of interest (Page 7, Para 0075, L13-15: creating a map of the subsurface with one or more natural fractures, tensile failure and/or metrics; Page 7, Para 0076, L11-15: The representation may be a map of selected intervals of interest, which is created by plotting calculated metrics for each well and interpolating between wells and/or plotting of the explicitly modeled natural fractures; Para 0077, L4-11: displaying a map or chart associated with the natural fractures. The representation may explicitly model natural fractures and/or provide a graph or chart of one or more fracture characteristics, for example. The representation may also create maps of predicted natural fracture characteristics (e.g. length, height, intensity, aperture etc.; Abstract, L9-11: the method and system model fractures due to stacking using mechanical rock property information from well logs; Page 5, Para 0075, L13-18: creating a map of the subsurface with one or more natural fractures, tensile failure and/or metrics; and performing hydrocarbon management or hydrocarbon operations for the subsurface based on one or more of fracture characteristics, tensile failures, and/or metrics).

ACTION IS FINAL

6.	Applicant’s claim amendments necessitated updated art rejections presented in this office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. Kandasamy Thangavelu whose telephone number is 571-272-3717.  The examiner can normally be reached on Monday through Friday from 8:00 AM to 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rehana Perveen can be reached on 571-272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to TC 2100 Group receptionist: 571-272-2100.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



	/Kandasamy Thangavelu/
	Primary Patent Examiner
	Art Unit 2148
	October 1, 2022